DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01 February 2021.
Claims 1-17, 20 and 22 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14, 17, 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ericsson, handling of Ethernet and unstructured PDU session types when interworking with EPC; 3RD Generation Partnership Project (3GPP), XP051346592, 26 October 2017 (hereinafter “Ericsson”).
With respect to claims 1 and 20, Ericsson teaches A method for preparing User Equipment (UE) mobility to a 2G/3G network for a UE moving from a 5G network to the 2G/3G network, (the handover procedure from 5GS to EPS, Page 3 section 4.11.2.1) the method being performed by a network node of the 5G network and comprising:

triggering providing one or more 2G/3G Quality of Service (QoS) parameters to the UE required to hand over at least one QoS flow established between the UE and the 5G network to the 2G/3G network when the UE moves to the 2G/3G network. (EPS Bearer IDs are allocated by the serving AMF requested by the SMF if the SMF determines that EPS bearer ID(s) needs to be assigned to the QoS flow(s). For each PDU Session, EPS bearer ID(s) are allocated to the default EPS bearer which non GRB flows are mapped to, and allocated to dedicated bearers which the GBR flows that are mapped to in EPC, Page 3 section 4.11.2.1)
With respect to claims 2 and 14, Ericsson teaches wherein the one or more 2G/3G QoS parameters are required to establish at least one Packet Data Protocol (PDP) context in the 2G/3G network which corresponds to the at least one QoS flow established between the UE and the 5G network. (For each PDU Session, EPS bearer ID(s) are allocated to the default EPS bearer which non GRB flows are mapped to, and allocated to dedicated bearers which the GBR flows that are mapped to in EPC. For Ethernet and Unstructured PDU Session types, only EPS Bearer ID for the default bearer is allocated, Page 4 section 4.11.2.1)
With respect to claim 3, Ericsson teaches the at least one QoS flow established between the UE and the 5G network is allocated on at least one common network entity that supports interworking between a 4G network and the 5G network. (NG-RAN decides that the UE should be handed over to the E-UTRAN. The NG-RAN sends a Handover Required (Target eNB ID, Source to Target Transparent Container) message to the AMF, Page 4 section 4.11.2.1)
With respect to claim 4, Ericsson teaches the common network entity has an interface to at least one of a Serving General Packet Radio Service (GPRS), Support Node (SGSN) of the 2G/3G network and a Serving Gateway (SGW) of the 2G/3G network. (serving gateway (SGW), Figure 4.11.2.1-1)
With respect to claim 10, Ericsson teaches the one or more 2G/3G QoS parameters are mapped from one or more corresponding 5G QoS parameters. (2G/3G QOS parameters are mapped to 5G Qos parameters, Page 3 section 4.11.2.1)
With respect to claims 11 and 17, Ericsson teaches the one or more 2G/3G QoS parameters are provided to the UE in a single message together with the one or more 5G QoS parameters. (2G/3G QOS parameters and 5G Qos parameters are provided in single message, Page 3 section 4.11.2.1)
With respect to claims 12, Ericsson teaches the one or more 2G/3G QoS parameters are mapped during establishment of the at least one QoS flow in the 5G network. (2G/3G QOS parameters and 5G Qos parameters are mapped during establishment, Page 3 section 4.11.2.1)

With respect to claims 13 and 22, Ericsson teaches A method for implementing User Equipment (UE) mobility to a 2G/3G network for a UE moving from a 5G network to the 2G/3G network, (the handover procedure from 5GS to EPS, Page 3 section 4.11.2.1) the method being performed by a network node of the 5G network and comprising:
Receiving one or more 2G/3G Quality of Service (QoS) parameters from a network node of the 5G network and using the one or more 2G/3G QoS parameters to hand over at least one QoS flow established between the UE and the 5G network to the 2G/3G network when the UE moves to the 2G/3G network. (EPS Bearer IDs are allocated by the serving AMF requested by the SMF if the SMF determines that EPS bearer ID(s) needs to be assigned to the QoS flow(s). For each PDU Session, EPS bearer ID(s) are allocated to the default EPS bearer which non GRB flows are mapped to, and allocated to dedicated bearers which the GBR flows that are mapped to in EPC, Page 3 section 4.11.2.1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, handling of Ethernet and unstructured PDU session types when interworking with EPC; 3RD Generation Partnership Project (3GPP), XP051346592, 26 October 2017 (hereinafter “Ericsson”) in view of Youn et al. (US Publication 2018/0376384).

With respect to claim 5, Ericsson doesn’t teach triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities.
Youn teaches triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities. (Such rules may be explicitly provided to the UE (when a PDU session is established or a QoS flow is established) or may have been previously configured in the UE or may be implicitly derived by the UE by applying reflective QoS to capable UE, Paragraph 472)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ericsson by including triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities as taught by Youn. The motivation for combining Ericsson and Youn is to be able to decreas the power consumption of mobile device and reduce the burden on the mobile device.
With respect to claims 6 and 15, Ericsson doesn’t teach wherein an indication that the UE has 2G/3G capabilities is obtained from the UE.
Youn teaches wherein an indication that the UE has 2G/3G capabilities is obtained from the UE. (A UE/user needs to register a network in order to receive service that requests registration. Once the UE/user is registered, the UE may update its own registration with the network in order to periodically maintain reachability (periodical registration update) if applicable, upon moving (mobility registration update), or in order to update its own capability or negotiate a protocol parameter again., Paragraph 375)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ericsson by including triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities as taught by Youn. The motivation for combining Ericsson and Youn is to be able to decreas the power consumption of mobile device and reduce the burden on the mobile device.
With respect to claims 7 and 16, Ericsson doesn’t teach the indication that the UE has 2G/3G capabilities is obtained during an attach procedure performed by the UE with the 5G network or during a Protocol Data Unit, PDU, session configuration procedure performed by the UE with the 5G network.
Youn teaches the indication that the UE has 2G/3G capabilities is obtained during an attach procedure performed by the UE with the 5G network or during a Protocol Data Unit, PDU, session configuration procedure performed by the UE with the 5G network. (A UE/user needs to register a network in order to receive service that requests registration. Once the UE/user is registered, the UE may update its own registration with the network in order to periodically maintain reachability (periodical registration update) if applicable, upon moving (mobility registration update), or in order to update its own capability or negotiate a protocol parameter again., Paragraph 375)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ericsson by including triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities as taught by Youn. The motivation for combining Ericsson and Youn is to be able to decreas the power consumption of mobile device and reduce the burden on the mobile device.
With respect to claim 8, Ericsson doesn’t teach triggering providing the one or more 2G/3G QoS parameters to the UE is performed independently from whether the UE has 2G/3G capabilities.
Youn teaches triggering providing the one or more 2G/3G QoS parameters to the UE is performed independently from whether the UE has 2G/3G capabilities. (providing qos parameters is performed independently from determining UE has 2G/3G capabilities, Figure 20)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ericsson by including triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities as taught by Youn. The motivation for combining Ericsson and Youn is to be able to decreas the power consumption of mobile device and reduce the burden on the mobile device.
With respect to claim 9, Ericsson doesn’t teach triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed depending on at least one of an area in which the UE is located and a Public Land Mobile Network (PLMN) with which the UE is associated.
Youn teaches triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed depending on at least one of an area in which the UE is located and a Public Land Mobile Network (PLMN) with which the UE is associated. (providing qos parameters is performed based on PLMN selected, Paragraph 759)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ericsson by including triggering providing the one or more 2G/3G QoS parameters to the UE is conditionally performed when the UE is determined to have 2G/3G capabilities as taught by Youn. The motivation for combining Ericsson and Youn is to be able to decreas the power consumption of mobile device and reduce the burden on the mobile device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. (US Publication 2019/0098547) discloses application provides a network handover, so that when needing to perform a voice service, a terminal device may be handed over from the 5G network to an EPS network or a 2G/3G network to perform the voice service.

Vikberg et al. (US 2020/0329404) discloses provide support for SRVCC handover (HO) from 5G, i.e. from the 5G core network (5GC) and the 5G radio access network (NG-RAN), towards legacy radio accesses, such as e.g. 2G/3G.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472